Order modified by excising from the first paragraph designated “ C ” the words “ and the terms and conditions of said licenses,” and also striking out the first paragraph designated “ E.” The production and use of the books and papers required by the order will be subject to the direction of the justice presiding at Special Term, Part II, to the end that plaintiff will not be compelled to disclose trade secrets, and special agreements, except in so far as may be necessary to support the items of the examination ordered. As so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.